Exhibit 10.49

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made and executed as of the 28th
day of June, 2010 (“Effective Date”) by and among COSMIC PET PRODUCTS, INC., a
Delaware corporation (“Cosmic”), CONFUSION, INC., a Maryland corporation
(“Parent”), LEON SEIDMAN (“Seidman”), Cosmic, Parent and Seidman being
hereinafter sometimes collectively referred to as “Seller Parties”, and OURPET’S
COMPANY, a Colorado corporation (“Purchaser”).

RECITALS:

A. Cosmic is in the business of developing and marketing pet products, including
catnip products, catnip toys, scratchers, treats and shuttles, under the names
“Cosmic Cat”, “Cosmic Pet”, and other trade names (the “Business”).

B. Parent is the sole shareholder of Cosmic.

C. Seidman is the sole shareholder of Parent and a director and officer of both
Cosmic and Parent.

D. Cosmic desires to sell to Purchaser, and Purchaser desires to purchase from
Cosmic, certain assets of the Business, as more fully described herein.

NOW, THEREFORE, in consideration of, and in reliance upon, the mutual covenants,
agreements, representations and warranties herein contained, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

1. Sale and Purchase of Assets; Assumed Liabilities.

 

  (a) Assets to be Acquired. Cosmic agrees to sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser agrees to purchase, acquire and accept from
Cosmic, certain assets of the Business set forth as follows (collectively, the
“Purchased Assets”):

 

  (i) “Inventory”, which shall mean such inventory of the Business as Purchaser,
in its sole discretion, determines that it is willing to purchase following
completion of an inventory review by Purchaser to be performed prior to the
Closing Date (as defined below). Prior to the Closing Date, Purchaser shall
provide Cosmic with a list of the Inventory, including the proposed value of
same, which shall be attached to and incorporated into this Agreement as
Schedule 1(a)(i). Purchaser shall not be obligated to acquire damaged, obsolete,
unsaleable or excess inventory;

 

- 1 -



--------------------------------------------------------------------------------

  (ii) “Equipment”, which shall mean all of the equipment used in connection
with the Business. Purchaser, at its sole cost and expense, shall retain the
services of an appraiser to ascertain the fair market value of the Equipment
and, prior to the Closing Date, Purchaser shall provide Cosmic with a copy of
the appraisal (“Appraisal”), and a list of the Equipment with the appraised fair
market value thereof, which list shall be attached to and incorporated into this
Agreement as Schedule 1(a)(ii). Purchaser shall not be obligated to acquire any
Equipment that is damaged, obsolete or no longer required for the operation of
the Business;

 

  (iii) Personal property of Cosmic, such as computer equipment, furniture and
trade fixtures, including the items listed on Schedule 1(a)(iii) (the “Fixed
Assets”); provided, however, that Purchaser shall not be obligated to acquire
Fixed Assets that are damaged, obsolete or no longer required for the operation
of the Business;

 

  (iv) Any and all intellectual property, including, but not limited to,
know-how, processes, all trademarks and trade names (including, without
limitation, the exclusive right to use the “Cosmic Cat” and “Cosmic Pet” trade
names), trade secrets, and domain names, used or useable in the conduct of the
Business to the extent they are transferable;

 

  (v) All licenses, permits, consents, authorizations, approvals and
certificates of any regulatory, administrative or other governmental agency or
body relating to the Business, to the extent the same are transferable;

 

  (vi) Goodwill and all rights to customers, customer lists, websites, telephone
numbers and fax numbers of the Business;

 

  (vii) Copies of all books of account related to customer transactions,
customer lists, files, papers and records used in or relating to the conduct of
the Business;

 

  (viii)

All rights of Cosmic under existing sales contracts, agreements, commitments,
purchase and sales orders, each of which shall be duly assigned to Purchaser
(collectively, the “Assumed Contracts”), provided however, that to the extent
that the assignment of any agreement, contract, commitment and purchase or sales
order requires the consent of the other party thereto, this Agreement shall not
constitute an agreement to assign the same if any attempted assignment would
constitute a breach thereof, but Seller Parties agree each will use its or his
commercially reasonable efforts to obtain the written consent of the parties to
any

 

- 2 -



--------------------------------------------------------------------------------

 

such agreement, contract, commitment and purchase or sales order to the
assignment thereof to Buyer, and if such consent is not obtained, Seller Parties
will cooperate with Purchaser in any reasonable arrangement designed to provide
for Purchaser the benefits under any such agreement, contract, commitment and
purchase or sales order;

 

  (ix) All prepayments and deposits (exclusive of any deposit or prepayment
related to real estate or taxes) which have been made or paid by Cosmic, to the
extent to which an economic benefit is transferable to Purchaser; and

 

  (x) All other property of Seller pertaining to the Business, tangible or
intangible, including, but not limited to, rights or interests used or useful in
the operation of the Business, to the extent transferable.

 

  (b) Excluded Assets. Notwithstanding anything to the contrary set forth above,
the following assets of Cosmic shall not be sold to Purchaser hereunder:

 

  (i) Cash;

 

  (ii) Accounts receivable arising prior to the Closing Date (“Pre-Closing
A/R”); and

 

  (iii) Cosmic’s tax records, general books of accounts and company
organizational records.

 

  (c) Assumed Liabilities. Subject to the terms and conditions set forth in this
Agreement, Purchaser agrees to assume and pay or discharge as they come due only
the following obligations and liabilities of Cosmic as they exist as of the
Effective Date, and no others (the “Assumed Liabilities”):

 

  (i) Cosmic’s liabilities/obligations arising under its capital leases for the
Equipment (the “Equipment Leases”) as set forth in Schedule 1(c) and the Assumed
Contracts;

 

  (ii) all sales orders and commitments of Cosmic made in the ordinary course of
its Business as to which shipments or deliveries shall not have been made or as
to which services have not be rendered; and

 

  (iii) Certain of Cosmic’s open purchase orders and commitments for goods,
services and supplies not yet delivered as of closing, subject to OurPet’s
express consent on a case-by-case basis to assume such purchase order or
commitment.

 

- 3 -



--------------------------------------------------------------------------------

  (d) Liabilities Not Assumed. Except for the Assumed Liabilities identified in
Section 1(c), Purchaser does not assume or agree to be responsible for any
debts, obligations, liabilities or expenses of Seller Parties whatsoever (the
“Excluded Liabilities”).

 

  (e) Assistance with A/R Collection. Following the closing of the transactions
contemplated by this Agreement (the “Closing”), Purchaser agrees to use
reasonable commercial efforts to assist Cosmic with the collection of
Pre-Closing A/R owed to Cosmic by customers who are also customers of the
Purchaser.

2. Purchase Price; Payment.

 

  (a) The purchase price (“Purchase Price”) for the Purchased Assets and other
rights acquired herein shall be Eight Hundred Thousand Dollars ($800,000) and is
based upon the assumptions that (x) the fair market value of the Equipment as
set forth in the Appraisal less the outstanding principal amount due as of the
Closing Date on the Equipment Leases (the “Net Equipment Value”) will be
$70,000, and (y) the value of the Inventory (the “Inventory Value”) will be
$450,000. The Purchase Price is subject to the following adjustments at Closing:

 

  (i) plus or minus the differential between the actual Net Equipment Value and
$70,000;

 

  (ii) plus or minus the differential between Inventory Value determined as of
Closing and $450,000;

 

  (iii) minus $25,000, which amount reflects (A) a $20,000 discount related to a
prepaid product order for scratchers, and (B) a $5,000 credit for estimated
labor costs to be provided by OurPets after the Closing to assist Cosmic in its
completion of the prepaid product order; and

 

  (iv) minus the aggregate amount of all inventory sold to Cosmic by Purchaser
and currently reflected on Purchaser’s books as an accounts receivable.

The parties shall agree on the actual total Purchase Price not later than three
(3) days prior to the Closing.

 

  (b) The Purchase Price, as adjusted, shall be delivered to Cosmic at Closing
as follows:

 

  (i) $200,000 in cash;

 

- 4 -



--------------------------------------------------------------------------------

  (ii) wire transfer payment with respect to Cosmic’s current debt obligation
(to be determined as of the Closing Date) to Centra Bank, Inc. of $400,000; and

 

  (iii) the remainder in units comprised of four (4) shares of Purchaser’s
common stock (the “Common Stock”) in certificated form to one (1) warrant. The
actual number of shares of Common Stock and the exercise price of the warrants
to be issued will be determined by taking the average trading price of the
Common Stock over twenty (20) trading days prior to the Closing Date (as defined
below) and dividing it into the remaining portion of the Purchase Price.

(c) Additional Purchase Price Consideration. Purchaser acknowledges that Cosmic
is actively negotiating with potential new customers that, if successful, would
significantly impact the projected revenues and gross profits for Cosmic’s
products over the next five years. In the event Cosmic succeeds in securing such
new customers with firm purchase orders prior to Closing, Purchaser will
consider increasing the base purchase price set forth in Section 2(a) above from
$800,000 up to an amount not to exceed $900,000.

3. Allocation of Purchase Price. The Purchase Price shall be allocated in
accordance with Schedule 3 attached hereto, which allocation shall be according
to generally accepted accounting principles and set forth on IRS Form 8594. The
parties agree that this allocation of the Purchase Price shall be conclusive and
binding, and each party hereby covenants and agrees to use such allocation for
all purposes, including tax returns. Such Schedule 3 may be attached in draft
form at Closing and replaced with a final schedule within thirty (30) days of
Closing. A copy of the completed IRS Form 8594 shall be executed by OurPet’s and
Cosmic and included in their respective tax returns.

4. Related Agreements. At the Closing, and as a condition to Closing, Purchaser
and Seller Parties shall enter into the following agreements (hereinafter
sometimes collectively referred to as the “Related Agreements”):

 

  (a) An employment agreement between Purchaser and Seidman, under the terms of
which Seidman would be employed by Purchaser as a senior advisor with a salary
of $50,000 per year, plus all of Purchaser’s standard employee benefits.

 

  (b) An inventor agreement between Purchaser and Seidman using Purchaser’s
standard form of inventor agreement, a copy of which is attached hereto as
Schedule 4(b).

 

  (c)

A sales representative agreement (“Sales Rep Agreement”) between Purchaser and
Parent using Purchaser’s standard sales representative agreement (attached
hereto as Schedule 4(c)), under the terms of which sales commissions would be
payable to Parent for five (5) years at a rate

 

- 5 -



--------------------------------------------------------------------------------

 

of three percent (3%) of base sales of certain Cosmic Pet/Cosmic Cat products,
consisting of catnip products, catnip toys, scratchers, Hide Perch and Go
product, treats and shuttles (“Category A Products”). Base sales shall mean net
sales (i.e., gross revenues received less returns, allowances, discounts,
mis-shipments and defectives). Certain other products not included as Category A
Products (“Category B Products”) shall be subject to a five percent
(5%) commission payment on base sales of such products. The products
constituting a Category A Product or a Category B Product shall be more
specifically identified in exhibits to the Sales Rep Agreement at Closing.

 

  (d) Seller Parties shall enter into a confidentiality, non-competition and
non-solicitation agreement (the “Noncompete”) for a term of five (5) years, on
terms to be mutually agreed upon between Purchaser and Seller Parties.

 

  (e) Purchaser shall enter into a lease agreement with Seidman for the Business
premises (the “Premises”) for a minimum two (2) year term, on terms to be
mutually agreed upon between Purchaser and Seidman.

5. Employees. Purchaser shall be under no obligation to hire any employees of
Cosmic, however Purchaser may hire such employees of Cosmic as Purchaser, in its
sole discretion, may deem advisable. Cosmic shall terminate all of its employees
as of the Closing Date in accordance with all applicable laws, and Purchaser
would hire those employees it elects to hire pursuant to its standard process
and provide its standard benefits. All employees (including Seidman) would be
required to execute Purchaser’s standard Employee Patent, Copyright and
Confidentiality Agreement.

6. Liabilities of Seller Parties. This Agreement provides for Purchaser to
acquire the Assets from Cosmic; Purchaser is not acquiring any stock in Cosmic
or Parent. Further, it is the intent of the parties that Purchaser shall not
assume nor become liable for, directly or indirectly, and Seller Parties do not
intend to sell, assign, or otherwise transfer, convey or create any liability
(by agreement or by operation of law) in Purchaser with respect to any liability
or obligation that any of Seller Parties now has, which any of Seller Parties
may have at the Closing Date, or which may thereafter accrue, other than the
Assumed Liabilities. Cosmic shall perform, observe, pay or otherwise discharge
any and all liabilities and obligations which arose, accrued or relate to any
period prior to the Closing, in particular, but not limited to, the payment of
income taxes, utilities, FICA, FUTA, franchise taxes, federal, state, county and
local sales and other taxes, unemployment taxes and workers compensation
deposits. Seller Parties, jointly and severally, agree to indemnify, defend and
hold harmless Purchaser from and against any and all liabilities and obligations
that Seller Parties now have, which Seller Parties may have at the Closing Date
or which may hereafter accrue except for the Assumed Liabilities.

7. Closing. The Closing shall occur on or before July 31, 2010 (the “Closing
Date”), or at such other date as may be mutually agreed upon by Seller Parties
and Purchaser. The Closing will be held at the offices of Purchaser’s counsel,
Kohrman Jackson & Krantz P.L.L., One Cleveland Center, 20th Floor, 1375 East
Ninth Street, Cleveland, Ohio 44114, or in

 

- 6 -



--------------------------------------------------------------------------------

such manner or location as the Seller Parties and Purchaser shall mutually
agree. The Closing shall be deemed effective as of 5:00 p.m. on the Closing
Date.

8. Conditions to Purchaser’s Obligations. Unless waived in writing by Purchaser
in its sole discretion, all obligations of Purchaser under this Agreement are
subject to the following conditions:

 

  (a) Representations, Warranties and Covenants. All representations and
warranties of Seller Parties contained in this Agreement and in all documents
delivered pursuant hereto or in connection with the transactions contemplated
hereby shall be true and accurate as of the date when made and shall be deemed
to be made again at and as of the time of the Closing and shall then be true and
accurate in all respects. Seller Parties shall have performed and complied with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by them prior to or on the Closing Date.

 

  (b) No Adverse Proceedings. No material suit, action or other proceeding
against any of Seller Parties or their respective shareholders, directors or
officers shall be pending or threatened before any court or governmental agency
seeking to restrain or prohibit or to obtain damages or other relief which in
the reasonable judgment of Purchaser makes the consummation of the transactions
contemplated by this Agreement inadvisable.

 

  (c) Noncompete. Seller Parties shall have entered into the Noncompete, in form
and substance satisfactory to Purchaser.

 

  (d) Delivery of Items. Seller Parties shall have delivered to Purchaser the
items required by Section 10 hereof.

 

  (e) Diligence. Purchaser shall be fully satisfied, in its sole discretion,
with its diligence review of the Business.

 

  (f) Customers and Suppliers. Purchaser shall be fully satisfied, in its sole
discretion, with the status of Cosmic’s relationships with its suppliers and
customers, and the reasonable likelihood of such business relationships being
retained after the Closing.

 

  (g) Lender Approval. Purchaser’s lender shall have approved the transactions
contemplated by this Agreement.

 

  (h) Inventory and Equipment. Purchaser and Seller Parties shall have reached
agreement on the Inventory and Equipment to be purchased, including the
Inventory Value and Net Equipment Value.

 

  (i)

Approvals/Consents. Seller Parties shall have obtained any required

 

- 7 -



--------------------------------------------------------------------------------

 

third party approvals and consents as may be necessary to close the transactions
contemplated by this Agreement, including the prior written consents required to
assign the Equipment Leases to Purchaser.

 

  (j) Operation of Business. Cosmic shall have operated the Business in full
compliance with all applicable codes, regulations, ordinances, orders and laws,
and shall have conducted the Business in the ordinary course and in the absence
of any material adverse change in the financial condition, results of operation,
business, assets, properties or prospects of Cosmic, or any of the Seller
Parties.

 

  (k) Liens. Any liens or encumbrances against the Purchased Assets shall have
been removed prior to Closing.

 

  (l) Excess Inventory. OurPets and Cosmic shall have agreed upon the
disposition by Cosmic of any excess Inventory not purchased by OurPets at
Closing.

9. Conditions to Seller Parties’ Obligations. Unless waived in writing by Seller
Parties, all obligations of Seller Parties under this Agreement are subject to
the fulfillment, prior to or at the Closing, of each of the following
conditions:

 

  (a) Representations, Warranties and Covenants. All representations and
warranties of Purchaser contained in this Agreement and in all documents
delivered pursuant hereto or in connection with the transactions contemplated
hereby shall be true and accurate as of the date when made and shall be deemed
to be made again at and as of the time of the Closing and shall then be true and
accurate in all respects. Purchaser shall have in all material respects
performed each obligation and complied with each covenant required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

  (b) Delivery of Items. Purchaser shall have delivered to Seller Parties the
items required by Section 11 hereof.

10. Obligations of Seller Parties. At or prior to the Closing, Seller Parties
shall deliver to Purchaser the following:

 

  (a) an executed bill of sale, and an assignment and assumption agreement (in
form and substance reasonably satisfactory to Purchaser and Purchaser’s counsel)
conveying to Purchaser fee simple title to the Purchased Assets free and clear
of all liens, security interests and encumbrances.

 

  (b) certificates of good standing for Cosmic issued by the Delaware Secretary
of State and the Maryland Secretary of State dated no earlier than ten (10) days
prior to the Closing.

 

- 8 -



--------------------------------------------------------------------------------

  (c) a certificate of good standing for Parent issued by the Maryland Secretary
of State dated no earlier than ten (10) days prior to the Closing.

 

  (d) certified copies of the resolutions of Cosmic’s and Parent’s respective
shareholders and directors approving this Agreement and the transactions
contemplated herein.

 

  (e) delivery of the executed Related Agreements in form and substance
reasonably satisfactory to Purchaser.

11. Obligations of Purchaser. Upon satisfaction or waiver (by Purchaser) of all
of the terms, covenants and conditions required by this Agreement, Purchaser
shall at the Closing, pay the Purchase Price to Cosmic, subject to the
adjustments set forth in this Agreement, and deliver to Seller Parties the
following:

 

  (a) an executed assignment and assumption agreement.

 

  (b) a certificate of good standing for Purchaser issued by the Colorado
Secretary of State dated no earlier than ten (10) days prior to the Closing.

 

  (c) certified copy of the resolutions of Purchaser’s directors approving this
Agreement and the transactions contemplated herein.

 

  (d) delivery of the executed Related Agreements in form and substance
reasonably satisfactory to Seller Parties.

12. Representations and Warranties of Seller Parties. As a specific inducement
for Purchaser to enter into this Agreement, Seller Parties hereby, jointly and
severally, represent and warrant to Purchaser as follows:

 

  (a) Cosmic Organization. Cosmic is a corporation organized, validly existing
and in good standing under the laws of the State of Delaware and is qualified to
do business in the State of Maryland. Cosmic has the corporate power and lawful
authority to enter into and perform the provisions of this Agreement and all
agreements and documents to be delivered by Cosmic in connection herewith.

 

  (b) Parent Organization. Parent is a corporation organized, validly existing
and in good standing under the laws of the State of Maryland. Parent has the
corporate power and lawful authority to enter into and perform the provisions of
this Agreement and all agreements and documents to be delivered by Parent in
connection herewith.

 

  (c)

Authorization. The execution, delivery and performance of this Agreement, and
all agreements and documents to be delivered by

 

- 9 -



--------------------------------------------------------------------------------

 

Cosmic and Parent in connection herewith, have been, or will on the Closing Date
have been, duly authorized by the respective shareholders and directors of
Cosmic and Parent; no further corporate authorization will be necessary for the
performance of Cosmic’s or Parent’s respective obligations hereunder or
thereunder; and this Agreement and all agreements and documents to be delivered
by Cosmic and Parent in connection herewith, constitute valid and binding legal
obligations of Cosmic and Parent, enforceable in accordance with their terms.

 

  (d) No Impediments. Neither the execution or delivery of this Agreement nor
any documents and agreements delivered or to be delivered in connection herewith
by Seller Parties, nor their performance by Seller Parties, will result in the
breach of any term or provision of, or will constitute a default under any
indenture, mortgage, deed of trust, license agreement, patent, or other
agreement or instrument to which any of Seller Parties is a party or by which
any of Seller Parties is bound.

 

  (e) Approvals. All consents, approvals, authority and other requirements
prescribed by any law, rule or regulation, or any contract, agreement,
commitment or undertaking, which must be obtained or satisfied by any of Seller
Parties for the consummation of the sale and transfer of the Purchased Assets
contemplated by this Agreement have been obtained and satisfied, or will be
obtained and satisfied on or prior to the Closing Date.

 

  (f) Title. Cosmic has, or on the Closing Date will have, good and marketable
title to all of the Purchased Assets, free and clear of all liens, pledges,
security interests or other encumbrances of any nature whatsoever, whether fixed
or contingent, and whether due or to become due. Title and all risk of loss with
respect to the Purchased Assets shall remain exclusively with Cosmic until the
Closing.

 

  (g)

Tax Returns. All tax returns and reports of Seller Parties required by law with
respect to the Business and Purchased Assets have been duly filed, and all
taxes, assessments, and other fees and governmental charges upon the Seller
Parties which might affect the Business or Purchased Assets or upon any of the
Purchased Assets which are due and payable have been paid, other than those
presently payable without penalty or interest. None of the Seller Parties have
executed or filed with any governmental authority any agreement extending the
period for assessment or collection of any taxes. There are no claims pending
against any of the Seller Parties for deficient or past due taxes and no
unassessed tax deficiencies are proposed or, to the best knowledge of Seller
Parties, threatened against any of Seller Parties. No audits of any tax return
of any of the Seller Parties are currently in progress, and there are not in
force any extensions of time with respect to the dates on which

 

- 10 -



--------------------------------------------------------------------------------

 

any tax return was or is due to be filed by any of Seller Parties, or any
waivers or agreements for the extension of time for the assessment or payment of
any tax.

 

  (h) Broker. No broker or finder has acted for Seller Parties in connection
with this Agreement or the transactions contemplated hereby, and no broker or
finder is entitled to any brokerage or finder’s fee or other commission in
respect thereof, based in any way on agreements, arrangements or understandings
made by or on behalf of Seller Parties.

 

  (i) Applicable Laws. No notice of a violation of any applicable federal, state
or local statute, law, ordinance, regulation, rule, code, order or requirement,
or of any covenant, condition, easement or restriction, affecting the Business,
the Business Premises, or relating to the use or occupancy thereof has been
received by any of Seller Parties. To the knowledge of Seller Parties, Cosmic
has operated the Business in material compliance with all applicable laws,
regulations, and other requirements of governmental authorities, and to the
knowledge of Seller Parties, none of Seller Parties is now in violation of any
applicable laws, regulations or orders of any governmental authority.

 

  (j) Judgments. None of Seller Parties is a party to or subject to any
judgment, order or decree entered in any action or proceeding brought by any
federal, state, municipal, foreign or other governmental department or agency or
any other party against any of Seller Parties enjoining any of them in respect
of, or the effect of which is to limit, restrict, regulate or prohibit the
Business.

 

  (k) Litigation. There are no claims, actions, suits, demands or other
proceedings or investigations, either administrative or judicial, pending or, to
the knowledge of Seller Parties, threatened against any of Seller Parties.

 

  (l) Collective Bargaining Agreements. There are no collective bargaining
agreements with respect to the Business. All of Cosmic’s employees are employees
at will and are subject to discharge without cause at any time. None of Seller
Parties has received notice of any violation of any federal or state law or
applicable regulation respecting employment, employment practices, terms and
conditions of employment, or wages and hours. Seller Parties have not received
any notice of any attempt to organize a union.

 

  (m)

Employee Benefit Plans. There is no contract or plan that is an “Employee
Benefit Plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, as modified by regulations thereunder) which
is or has been maintained by Cosmic

 

- 11 -



--------------------------------------------------------------------------------

 

covering its employees or to which Cosmic has been obligated to contribute.

 

  (n) Financial Statements. Seller Parties have has delivered to Purchaser its
most recent balance sheets, and statements of income and cash flow (the
“Financial Statements”) for the Business. [The most recent Financnail Statements
provided by Seller Parties are for the fiscal year ended December 31, 2009.] The
Financial Statements were prepared on a consistent basis with prior periods, are
consistent with the federal income tax returns filed by Seller Parties, and
present fairly the financial condition and results of operation of the Business
as of the dates set forth therein. The Financial Statements reflect all of the
assets necessary to the operation of the Business on the dates thereof and
necessary for the Purchaser’s conduct of the Business following Closing.

 

  (o) Purchased Assets. The Purchased Assets constitute all of the assets
material to the operation of the Business in the ordinary course and, other than
the real property owned by Seidman which will be leased to OurPets at Closing,
there are no assets material to the Business owned by another entity or
individual. Seller Parties represent that, with respect tangible assets, they
know of no hidden or latent defects that would not be discoverable upon
reasonable inspection of those tangible assets.

 

  (p) Trade Names. Purchaser shall have the exclusive unencumbered right to use
the names “Cosmic Pet” and “Cosmic Cat” following the Closing. Seller Parties
shall have no right to use such trade names after the Closing Date.

 

  (q) Disclosure. No representation or warranty made by Seller Parties contained
in this Agreement or in any other writing furnished pursuant hereto or in
connection therewith contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements and facts contained
herein or therein, in light of the circumstances in which they were or are made,
false or misleading.

 

  (r) Contracts and Agreements. Except for the Equipment Leases and Cosmic’s
current lease for the Premises, Cosmic is not a party to a contact or agreement
(whether written or oral), not cancelable without penalty or premium upon not
more than thirty (30) days’ notice.

 

  (s)

Business Relations. None of Seller Parties has received any oral or written
notification, and are not otherwise aware of: (i) any circumstances which would
reasonably cause them to believe that Cosmic’s business relationship with any
customer, sales representative, dealer or supplier would be materially adversely
affected by the transactions contemplated hereunder; or (ii) any specific
potential

 

- 12 -



--------------------------------------------------------------------------------

 

customer returns.

 

  (t) Hazardous Wastes. To the knowledge of Seller Parties knowledge, there are
no toxic or hazardous wastes, substances or materials in, on or about the
Premises.

 

  (u) No Material Changes. Since January 1, 2010 and through the Closing, the
Business has been operated in the normal course and no materially adverse
changes have occurred except as expressly disclosed to the Purchaser.

13. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller as follows:

 

  (a) Organization. Purchaser is a corporation organized, validly existing and
in good standing under the laws of the State of Colorado. Purchaser has full
power and lawful authority to enter into and perform the provisions of this
Agreement and all agreements and documents to be delivered by Purchaser in
connection herewith.

 

  (b) Authorization. The execution, delivery and performance of this Agreement,
and all agreements and documents to be delivered by Purchaser in connection
herewith, have been, or will on the Closing Date have been, duly authorized by
the directors of Purchaser; no further authorization will be necessary for the
performance of Purchaser’s obligations hereunder or thereunder; and this
Agreement and all agreements and documents to be delivered by Purchaser in
connection herewith, constitute valid and binding legal obligations of
Purchaser, enforceable in accordance with their terms.

 

  (c) Broker. No broker or finder has acted for Purchaser in connection with
this Agreement or the transactions contemplated hereby, and no broker or finder
is entitled to any brokerage or finder’s fee or other commission in respect
thereof based in any way on agreements, arrangements or understandings made by
or on behalf of Purchaser.

14. Access to Records. Following the Closing, Purchaser and Seller Parties shall
give one another the right to access and, at the accessing party’s expense, to
make copies of appropriate books or records of the Business for proper purposes
(including, but not limited to, for tax preparation purposes).

15. Indemnification; Limitations.

 

  (a)

Indemnification by Seller Parties. Notwithstanding the payment of the Purchase
Price and the delivery of instruments of conveyance, from and after the Closing
Date, Seller Parties, jointly and severally, will

 

- 13 -



--------------------------------------------------------------------------------

 

indemnify, defend and save and hold the Purchaser and its officers, directors,
shareholders, employees, affiliates, successors and assigns (solely for purposes
of this Section 15(a), included as a “Purchaser”) harmless from and against any
and all damages, losses, costs, claims, liabilities, causes of action and
expenses (including reasonable attorneys’ fees) (collectively, the “Damages”)
arising out of or resulting from, and will pay to Purchaser on demand the full
amount of any sum that Purchaser may pay or become obligated to pay on account
of: (i) any inaccuracy of any representation or the breach of any warranty made
by any of Seller Parties hereunder; (ii) any failure of Seller Parties to duly
perform or observe any term, provision, covenant, agreement or condition under
this Agreement, and all agreements delivered in connection with this Agreement,
on the part of Seller Parties to be performed or observed; (iii) any liability
arising out of Cosmic’s operation of the Business or Cosmic’s ownership of the
Purchased Assets prior to Closing; (iv) any Excluded Liabilities; and (v) any
liability of Purchaser arising through operation of law as the transferee of the
Purchased Assets arising out of any act or omission of any of Seller Parties,
including but not limited to Seller Parties’ failure to comply with any bulk
sales or fradulent transfer laws that may be applicable to the transactions
contemplated by this Agreement.

 

  (b) Indemnification by Purchaser. Purchaser will indemnify, defend and save
and hold the Seller Parties and its employees, affiliates, successors and
assigns (solely for purposes of this Section 15(b), included in “Seller
Parties”) harmless from and against any and all Damages arising out of or
resulting from, and will pay to Seller Parties on demand the full amount of any
sum that Seller Parties may pay or become obligated to pay on account of:
(i) any inaccuracy of any representation or the breach of any warranty made by
purchaser hereunder; (ii) any failure of Purchaser to duly perform or observe
any term, provision, covenant, agreement or condition under this Agreement,
including payment of the Assumed Liabilities, and all agreements delivered in
connection with this Agreement, on the part of Purchaser to be performed or
observed; and (iii) any liability arising out of Purchaser’s operation of the
Business subsequent to Closing.

 

  (c) Absence of Investigation. No investigation made heretofore by or on behalf
of any party shall limit or affect in any way the representations, warranties,
covenants, agreements and indemnities of the other party hereunder, each of
which shall survive any such investigation.

 

  (d)

Limitations on Indemnification. The maximum amount of damages for which either
party (the “Indemnifying Party”) shall be liable to the other party (the
“Indemnified Party”) for claims made pursuant to this Section shall be the
Purchase Price; provided, however, Damages for which the

 

- 14 -



--------------------------------------------------------------------------------

 

Indemnified Party is seeking indemnification from the Indemnifying Party that
are the direct result of a third party claim or action shall not be subject to
the cap set forth herein.

 

  (e) Exceptions. Notwithstanding anything to the contrary in this Agreement,
claims for indemnification based on allegations of actual fraud or intentional
misrepresentation shall not be subject to the limitations set forth in this
Section.

 

  (f) Insurance. The amount of any Damages for which indemnification is provided
under this Section shall be net of any insurance proceeds received by the
Indemnified Party as an offset of such damages (net of any costs incurred in
connection with the collection thereof, including deductibles, legal and
administrative costs and costs of investigation).

 

  (g) No Waiver. The closing of the transactions contemplated by this Agreement
shall not constitute a waiver by any party of its rights to indemnification
hereunder, regardless of whether the party claiming the right to indemnification
has knowledge of the breach, violation or failure of condition constituting the
basis of the claim at or before the date hereof, and regardless of whether such
breach, violation, or failure is deemed to be material.

16. Additional Covenants of the Parties.

 

  (a) Covenants of Seller Parties.

 

  (i) Other Instruments. Seller Parties covenant and agree to execute and
deliver to Purchaser at its request from time to time after the Closing Date
such instruments of transfer, bills of sale, assignments and other documents as
may be necessary or appropriate to complete the transactions contemplated by
this Agreement.

 

  (ii) Transfer of Operations. Seller Parties agree to use their best efforts to
transfer the Business to Purchaser, and shall respond to Purchaser’s inquiries
relating to the Business or the Purchased Assets. If requested by Purchaser,
Seller Parties shall cooperate with Purchaser in making public announcements of
the purchase.

 

  (iii) Workers Compensation. Seller Parties shall be responsible for all costs
associated with claims for workers’ compensation and other occupational health
or injury claims of employees of Cosmic prior to the Closing and for any claim
filed subsequent to the Closing made in connection with any injury, event or
occurrence taking place prior to the Closing.

 

- 15 -



--------------------------------------------------------------------------------

  (b) Covenants of Purchaser. Purchaser shall timely pay all obligations under
the Equipment Leases and the lease for the Premises.

17. Survival of Representations, Warranties, Agreements and Covenants. All
representations and warranties made by Seller Parties and Purchaser hereunder in
connection with the transactions contemplated hereby shall survive the Closing
and the delivery of any instrument of transfer and conveyance until the second
anniversary of the Effective Date and shall terminate; provided, however, that
the representations and warranties of the Seller Parties set forth in
(i) Sections 12(a), (b), (c) and (f) shall have no expiration date, and
(ii) Sections 12 (g), (k) and (l) shall survive until sixty (60) days after the
applicable statute of limitations expires. The agreement and covenants of the
parties set forth in this Agreement shall survive the Closing and continue until
all obligations set forth therein shall have been performed and satisfied or
suntil such agreements and covenants shall have terminated in accordance with
their terms.

18. Fees and Expenses. Each of the parties hereto shall pay its own expenses
incident to the preparation of this Agreement and the consummation of the
transactions contemplated hereby, including, but not limited to, the fees and
expenses of attorneys and accountants representing such parties in connection
herewith.

19. Payments and Prorations. All sales, use and transfer taxes, if any, payable
on the Purchased Assets transferred to Purchaser shall be paid by Seller
Parties. Utilities servicing the Premises shall be prorated to the Closing Date.

20. Possession. Sole and exclusive possession of the Premises and Purchased
Assets shall be delivered to Purchaser on the Closing Date.

21. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be sufficiently delivered if sent by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

  (a) If to any of the Seller Parties, to:

Mr. Leon Seidman

1539 Kensington Drive

Hagerstown, Maryland 21740

With a copy to:

Kenneth Grove, Esq.

Myers, Young & Grove, P.A.

82 West Washington Street

Hagerstown, Maryland 21740

Fax: (301) 733-4110

 

- 16 -



--------------------------------------------------------------------------------

  (b) If to Purchaser, to:

Dr. Steven Tsengas

OurPet’s Company

1300 East Street

Fairport Harbor, Ohio 44077

Fax: (440) 354-9129

With a copy to:

Connie S. Carr, Esq.

Kohrman Jackson & Krantz P.L.L.

One Cleveland Center, 20th Floor

1375 East Ninth Street

Cleveland, Ohio 44114

Fax: (216) 621-6536

22. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the respective parties hereto, their personal
representatives, successors and assigns; provided, however, that none of the
parties may assign its rights or obligations under this Agreement without the
other parties’ prior written consent.

23. Governing Law; Jurisdiction and Venue. This Agreement shall be deemed to
have been entered into and to be performed in the State of Ohio and shall be
governed and construed and enforced in accordance with the laws of such state.
Jurisdiction and venue for any action or claim arising hereunder shall lie
exclusively in the Lake County, Ohio Court of Common Pleas, and each party
irrevocably consents to the personal and subject matter jurisdiction of that
court.

24. Entire Agreement; No Oral Modification. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings relating thereto. No
modification or termination of this Agreement, nor any waiver of any provision
hereof shall be valid or effective unless in writing and signed by the party or
parties sought to be charged therewith. No waiver of any breach or condition of
this Agreement shall be deemed to be a waiver of any other or subsequent breach
or condition, whether of like or different nature.

25. Enforcement. Seller Parties acknowledge and agree that the Purchased Assets
are unique, that damages for any failure of Seller Parties to transfer and
convey said Purchased Assets to Purchaser pursuant to this Agreement would be an
inadequate remedy, and that Purchaser shall be entitled to enforcement of this
Agreement by judgment for specific performance, as well as for damages.

26. Section Headings. The section headings set forth herein are included for
convenience of reference only and shall not affect the meaning or construction
of any provision of this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

27. No Third Party Beneficiaries. Nothing in this Agreement is intended nor will
it be construed to give any person other than the parties hereto and their
respective successors and permitted assigns, any right, remedy or claim under or
in respect of this Agreement or any provisions hereof.

28. Severability. Any term or provision of this Agreement which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.

29. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or electronic signature included in an Adobe PDF file,
each of which shall, for all purposes, be deemed an original, but all of which
shall constitute one and the same instrument.

30. No Shop. From and after the date hereof unless and until this Agreement
shall have been terminated in accordance with its terms, the Seller Parties
hereby agree: (i) to immediately cease any existing discussions or negotiations
with any other person conducted prior to the date of this Agreement, directly or
indirectly, with respect to any sale of the assets, shares or other equity
securities of Cosmic or Parent; (ii) not to directly or indirectly solicit,
initiate, encourage or facilitate the submission of proposals or offers from any
person other than Purchaser relating to any merger or acquisition of the Shares
or other equity securities of Cosmic or Parent or a material portion of the
assets of, or other similar transaction involving, Cosmic or Parent (an
“Acquisition Proposal”), or (iii) directly or indirectly participate in any
discussions or negotiations regarding, or furnish any information to any person
other than Purchaser in connection with, or consummate or enter into any
agreement, contract or understanding with respect to, any Acquisition Proposal
by any person other than Purchaser. The Seller Parties shall immediately notify
any person who contacts any of them with respect to an Acquisition Proposal of
the existence of this Agreement.

31. Bulk Transfers. The parties hereto waive compliance with the requirements of
the bulk transfer and/or bulk sales laws of any jurisdiction in connection with
the sale of the Purchased Assets to Purchaser hereunder. Seller Parties shall
indemnify and hold harmless Purchaser against any losses that may be incurred by
Purchaser as a result of noncompliance with any such bulk transfer and/or bulk
sales laws.

[signature page follows]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the dates set forth below their respective signatures.

 

SELLER PARTIES:   PURCHASER: COSMIC PET PRODUCTS, INC.   OURPET’S COMPANY By:  

/s/ Leon L. Seidman

  By:  

/s/ Dr. Steven Tsengas

Name:   Leon L. Seidman   Name:   Steven Tsengas Title:   President   Title:  
Chairman/CEO

 

CONFUSION, INC. By:  

/s/ Leon L. Seidman

Name:   Leon L. Seidman Title:   President

 

/s/ Leon L. Seidman

LEON SEIDMAN, Individually

 

- 19 -